DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 22, 24-25, 34 are pending and under consideration. The amendment filed on 07/12/2022 has been entered.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on PCT/JP2016/083874 filed in Japan on 11/15/2016.

Withdrawn/Claim Rejections - 35 USC § 112/Necessitated by Amendment
Claims 22, 24-26 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of applicant’s amendment to recite the newly added limitation to base claim 22, wherein said cluster is capable of promoting differentiation-induction into adipocytes, osteocytes or chondrocytes”.  

New/Claim Rejections - 35 USC § 112/Necessitated by Amendment
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22, 24-25, 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for inducing reprogramming of an isolated somatic cell obtained from a mammal said method comprising;
a) culturing the isolated somatic cell with a reprogramming medium containing at least one protein selected from the group consisting of 30S ribosomal protein S2, 30S ribosomal protein S8 and 30S ribosomal protein S15, 
wherein the 30S ribosomal protein S2, S8 and S15 is isolated and purified from an E. coli strain;
b) culturing the somatic cell of step a) for a period of time sufficient for the ribosomal protein S2, S8 and S15 to induce a ribosome-induced pluripotent cell cluster, wherein the cell cluster contains reprogramming somatic cells expressing markers of pluripotency of ES cells and iPS cells, and
c) measuring cell cluster formation activity by observing the clusters induced from the medium containing the 30S ribosomal protein S2, S8 and S15 derived from the E. coli strain expressing a gene coding RpsB protein, RpsH protein or RpsO protein respectively, 
wherein the isolated somatic cell is a human fibroblast,  
does not reasonably provide enablement for (i) any bacterial strain other than E. coli strain and (ii) for wherein said cluster is capable of promoting differentiation-induction into adipocytes, osteocytes or chondrocytes. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
In determining whether Applicant’s claims are enabled, it must be found that one of skill in the art at the time of invention by applicant would not have had to perform “undue experimentation” to make and/or use the invention claimed. Such a determination is not a simple factual consideration, but is a conclusion reached by weighing at least eight factors as set forth in In re Wands, 858 F.2d at 737, 8 USPQ 1400, 2d at 1404. Such factors are: (1) The breadth of the claims; (2) The nature of the invention; (3) The state of the art; (4) The level of one of ordinary skill in the art; (5) The level of predictability in the art; (6) The amount of direction and guidance provided by Applicant; (7) The existence of working examples; and (8) The quantity of experimentation needed to make and/or use the invention.
The office has analyzed the specification in direct accordance to the factors outlines in In re Wands. MPEP 2164.04 states: “[Wjhile the analysis and conclusion of a lack of enablement are based on factors discussed in MPEP 2164.01(a) and the evidence as whole, it is not necessary to discuss each factor in written enablement rejection.” These factors will be analyzed, in turn, to demonstrate that one of ordinary skill in the art would have had to perform “undue experimentation” to make and/or use the invention and therefore, applicant’s claims are not enabled.
Claim 22 is directed to a method for inducing reprogramming of an isolated somatic cell obtained  from a mammal comprising:
a) culturing the isolated somatic cell in a cell growth medium containing at least one ribosomal protein selected from the group consisting of 30S ribosomal protein S2, 30S ribosomal protein S8 and 30S ribosomal protein S15,
b) culturing the cell of step (a) for a period of time sufficient to form a ribosomal protein-induced cell cluster by measuring cell cluster formation,
wherein said at least one ribosomal protein is isolated and purified from a bacterial strain expressing a gene coding the 30S ribosomal protein S2, the 30S ribosomal protein S8 or the 30S ribosomal protein S15, respectively,
wherein the isolated somatic cell is a human fibroblast, and
wherein said cell cluster is capable of promoting differentiation-induction into adipocytes,  osteocytes or chondrocytes.
The breadth of the claims 
The claims broadly embrace any bacterial strain for reprogramming a human fibroblast into forming a ribosomal-protein induced cell cluster  and the cell cluster formed is capable of promoting differentiation-induction into adipocytes, osteocytes or chondrocytes of all three germ layers which is unpredictable. 
The working examples and guidance provided
The specification very narrowly discloses (i) purification of various ribosomal proteins from recombinant E. coli strains only forming ribosomal-induced cell clusters and no cell cluster formed from other bacterial strains (example 3). Example 1 teaches measurement of cell reprogramming activity was carried out by measuring the cell cluster formation activity. In a 10 cm petri dish, HDF cells (Human Dermal Fibroblasts, CELL APPLICATIONS INC, Cat No. 106-05a) were cultured with Fibroblast Growth Medium (CELL APPLICATION INC.). The cells were washed with 10 mL of CMF (Ca2+Mg2+-free buffer), and 1 mL of a 0.1 % trypsin solution (containing EDTA) was added and spread on the entire. The cells were placed in a CO2 incubator (370 C) for 5 minutes, then, 3 mL of a trypsin inhibitor solution (CELL APPLICATION INC.) was added and suspended, and the number of cells was counted. A test sample (5 or 20 g) was placed in a 96-well plate in advance, and 5 x 104 cells were suspended in 100 ~L of a medium and this was added, The cells were cultured at 37°C in a CO2 incubator. Several days after, formation of cell clusters were observed. Example 2: Batch purification of various ribosomal proteins from recombinant E. coli. Strains expressing ribosomal protein genes were purchased from ASKA(-) library in which the entire genes of E. coli AG1 strain are cloned to His-tag added vector of National bioresources project NBRP E. coli strain, and 21 kinds of strains were subjected to the following experiment information on ribosomal protein genes cloned to each strain is shown in the following table. 
Protein expression was perform using 21 E. coli strains. Purification of the expressed protein from E.coli followed the method as indicated by NBRP. Actually, each E. coli was cultured in 100 mL of LB medium, IPTG was added at the final concentration of 1 mM in the growth phase, and culturing for 2 hours was carried out to induce protein synthesis. E. coli was harvested by centrifugation, then, suspended in 1 uL of PBS, melted by ultrasonic disruption, and the centrifuged supernatant was collected as a crudely purified sample, Then, a His-tag protein bond resin (complete resin; Roche) was added to the crude 10 sample, and the protein was purified according to the method indicated by the manufacturer, The concentration of imidazole was 5 1mvf for the washing buffer and 250 mJv1 for the elution buffer, and l mL of an eluted sample was obtained, The eluted sample was concentrated to 50 μL using an ultrafiltration membrane (3,000 MW Amicon ultra; Millipore). The protein concentration of each sample obtained was measured by Protein assay (Biorad). Example 3: Measurement of cell cluster formation activity of various ribosomal The cell duster formation activity was measured according to the method in Example 1, using various ribosomal protein samples obtained in Example 2, Specifically, for each sample, 5 g of a protein was added to each well and the cell duster formation activity was measured. The experiment was performed multiple times. As a result, the cell cluster formation activity was observed in samples from JW0164 strain expressing a gene coding RpsB (30S ribosomal protein S2), J\V3268 strain expressing a gene coding RpsH (30S ribosomal protein S8) and JW3134 strain expressing a gene coding RpsO (30S ribosomal protein S15). In contrast, no cell cluster was formed in samples from other strains. Example 4: large-scale expression of 308 ribosomal protein S2 (RpsB) and purification at high purity.
However, the specification fails to provide adequate guidance and evidence for how to reprogram fibroblast into forming ribosomal-induced clusters from any bacterial strain because it is unclear what kind of cell cluster it is. It is unclear what would be the meaning of to form a ribosomal protein-induced cell cluster. It is unclear what kind of cells are in the cell-cluster formed from the human fibroblasts. The specification fails to provide guidance whether the cells in the cluster are pluripotent stem cells or not and if they are pluripotent stem cells how they  are identified lacking any pluripotent stem cells marker and/or express surface pluripotent stem markers. The specification fails to provide guidance for a correlation between the cell-cluster and a specific type of pluripotent stem cells. Forming a cell cluster does not mean that the cells in the cell cluster would be pluripotent cells lacking pluripotent cells markers. 
The specification only teaches the that the cell cluster formation activity was observed in samples from JW0164 strain expressing a gene coding RpsB (30S ribosomal protein S2), J\V3268 strain expressing a gene coding RpsH (30S ribosomal protein S8) and JW3134 strain expressing a gene coding RpsO (30S ribosomal protein S15). In contrast, no cell cluster was formed in samples from other strains. Example 4: large-scale expression of 308 
Neither the art nor the specification teaches reprogramming fibroblasts with the claimed protein from any bacterial strain other than E. coli stains due to no cell cluster was formed in samples from other strains (example 3).
As such a person of skill in the art would have to perform undue experimentation to delineate a plethora of bacterial strains to implement the invention.
The specification fails to reprogram a human fibroblast into what type of cell cluster, e.g. what type of cell comprises the cluster. There is no evidence of record that the 30S ribosomal protein S2, the 30S ribosomal protein S8 and the 30S ribosomal protein S15 ribosome fractions  derived from various strains of bacteria would be able to reprogram the human fibroblasts into various types and stages of stem cells cluster other than the disclosed cell-cluster forming ability of said ribosome fraction isolated from E. coli bacterial strains on the HDF cells which form ribosome protein induced clusters which promote differentiation-induction to adipocytes, osteoblasts and chondrocytes, and cultured further for 2 weeks. Absent specific guidance, one skilled in the art before the effective filing date of the claimed invention would not know how to practice the claimed invention.
For the reasons discussed above, it would have required undue experimentation for one skilled in the art before the effective filing date of the claimed invention to practice over the full scope of the invention claimed. This is particularly true given the nature of the invention, the state of the prior art, the breadth of the claims, the amount of experimentation necessary, the level of skill which is high, the working examples provided and scarcity of guidance in the specification, and the unpredictable nature of the art.

Conclusion
No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  





Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632